122 N.J. 290 (1991)
585 A.2d 322
IN THE MATTER OF WILLIAM S. NIXON, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
February 11, 1991.

ORDER
The Disciplinary Review board having filed a report with the Court, recommending that WILLIAM S. NIXON, of ABERDEEN, who was admitted to the Bar of this State in 1982, be suspended from the practice of law for the commission of a criminal act that reflects adversely on his fitness to practice law, specifically, possession of marijuana and cocaine, in violation of RPC 8.4(b), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and WILLIAM S. NIXON is hereby suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 1, 1991; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
*291 ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guideline Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.